August 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    CLAY EXPLORATION, INC., Appellant

NO. 14-13-00042-CV                          V.

                  SANTA ROSA OPERATING, LLC, Appellee
                    ________________________________

       This cause, an appeal from the order in favor of appellee, Santa Rosa
Operating, LLC, signed June 25, 2012 and made final on December 12, 2012 was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Clay Exploration, Inc. to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.